Citation Nr: 0736061	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irregular sleep 
patterns, forgetfulness, sore joints, and extreme fatigue, 
all as due to an undiagnosed illness.

2.  Entitlement to service connection for rashes and lumps as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had verified active service from June 1983 to 
August 1983, December 1990 to May 1991, and July 1996 to 
March 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Washington, DC.  Jurisdiction of the claims file was 
subsequently transferred to the RO in Pittsburgh, PA, and 
that office currently exercises jurisdiction of the claims 
file.

By way of an August 2003 rating decision, the RO granted 
service connection for internal meniscus lesion, right knee 
and assigned an initial rating of 10 percent, effective June 
2003.  Neither is there any record of the veteran having 
submitted a substantive appeal in response to the SOC.  Thus, 
that issue is not before the Board and will not be discussed 
in this decision.  See 38 C.F.R. §§ 20.200, 20.201 (2007).

Through rating decisions of May 1994, May 1995, and May 1997, 
the RO denied service connection for various claimed 
conditions the veteran asserted were due to an undiagnosed 
illness.  The veteran did not appeal any of those decisions; 
they became final and binding with respect the matters 
decided.  While the RO initially developed the veteran's 
current claim as one to reopen a previously denied claim, see 
38 C.F.R. § 3.156(a) (2007), it ultimately adjudicated it on 
a de novo basis, in light of the provisions of 38 C.F.R. 
§ 3.317 (2007).

The Board has the jurisdictional responsibility to consider 
whether it was proper to adjudicate the claims on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In 
light of the fact that the current claim does include a 
condition not previously adjudicated, the Board will not 
conduct a review to determine if new and material evidence 
was submitted to reopen the previously denied claims.  See 
generally  Ephraim v. Brown, 82 F.3d 399, 402-03 (Fed. Cir. 
1996).

This claim for entitlement to service connection for 
irregular sleep patterns, forgetfulness, sore joints, and 
extreme fatigue, all as due to an undiagnosed illness, is 
discussed in the remand section of the document below, as it 
requires additional development, and it is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran's periodic skin abnormality has been attributed 
to a known clinical diagnosis and not to an undiagnosed 
illness.


CONCLUSION OF LAW

The claim of entitlement to service connection for rashes and 
lumps, as a chronic disability resulting from an undiagnosed 
illness, is precluded by law.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2006), 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the veteran in January 2002 and 
March 2002 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed him of the need to submit all pertinent evidence 
in his possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and they were readjudicated.  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication. 

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection.  38 U.S.C.A. § 1117.  This 
statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

Analysis

The veteran was called into active service for Operation 
Desert Shield/Storm in December 1990.  His records note that 
he served in Saudi Arabia.  Service medical records are 
negative for any entries related to complaints, findings, or 
treatment for, skin related symptoms.  An April 1991 entry in 
the service medical records note the veteran was examined at 
Ft Bragg, NC, prior to demobilization.  The entry contains 18 
specific questions which appear related to Gulf War type 
symptomatology.  The veteran indicated "Yes" only to four 
questions: Had he experienced diarrhea or vomiting; swollen 
glands for which the cause was unknown; Lived or worked in 
close proximity to the local population; and, any other type 
injury.  The veteran indicated he had sustained an injury to 
his right thumb, he worked with prisoners of war, and he ate 
local poultry products.  The examiner noted that the 
veteran's diarrhea was treated with Imodium and resolved, and 
the neck glands were swollen and were treated with Motrin, 
and that resolved also.

The April 1991 Report of Examination notes the veteran was 
deemed physically fit for demobilization.

At the December 1993 VA examination associated with his 1993 
claim, the veteran told the examiner that he had developed 
small papules with water in them on his shoulders which 
appeared from time to time.  He also described a type of skin 
rash on his right elbow and in his right thigh.  He also 
reported his periodic treatment for diarrhea, and that he had 
a wart removed from his left hand, and other warts came and 
went.  Examination of the right elbow revealed some erythema 
of two inches in length in that area. But no definite lesions 
were present.  There were two erythematous lesions on the 
upper back that appeared to have been scratched, bled, and 
then crusted.  A very small lymph node of 5 mm was noted at 
the left anterior chain of the cervical area.

The veteran's nasal passages were slightly edematous with 
some discharge.  Tonsils were enlarged and markedly red, and 
the left tonsil was larger than the right.  The Pharynx was 
edematous and very erythematous.  Except for the right hip, 
examination of the musculoskeletal system revealed no areas 
of tenderness.  Diagnoses included dermatitis of the dorsal 
back area with one scar on the right thigh and erythema of 
the right elbow, etiology not determined; history of 
diarrhea, fracture of the thumb and heel, cervical sprain, 
and dislocation of the right hip.  Acute tonsillitis, 
pharyngitis, bronchitis, and rhinitis, were also diagnosed.  
The examiner noted no comment as to any causal relationship 
between the noted disorders and the veteran's Persian Gulf 
service or his active service in general.

A VA fee-basis examination was conducted in November 2006, 
and it included diagnostic tests as indicated.  The Board 
finds it quite pertinent that the examination revealed no 
remarkable findings related to the skin.  The fee-basis 
examination noted no active symptomatology or residuals of 
prior eruptions.  In any event, when apparently minimally 
symptomatic in 1993, the examiner diagnosed it as dermatitis 
of an unknown etiology.  Thus, it is not in fact undiagnosed, 
and the examiner did not opine that it was related to the 
veteran's active service.

Accordingly, the claim must be denied, as the preponderance 
of the evidence is against it.  In reaching the foregoing 
decision the Board considered the doctrine of reasonable 
doubt, but the preponderance of the evidence is against the 
claims.
As such, the doctrine is not for application.  38 U.S.C.A. § 
5107.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for rashes and lumps as due 
to an undiagnosed illness is denied.


REMAND

The veteran's current claim was received by the RO in 
September 2001.  In support of it, he submitted a May 2002 
report of his German physician, being as he now resides in 
Germany.  The physician noted that he treated the veteran on 
an out-patient basis, and that over the prior year, the 
veteran had complained of CFS, progressive disturbances to 
concentration, lessening of performance capacity, 
polymyalgia, polyarthralgia with intermittent exacerbations, 
insomnia and sleep disturbance, recurring verrucose 
consistency alterations in the genital area which are 
unresponsive to therapy, and recurring maculo-papulous, 
trunk-accentuated exanthemas at both upper thighs.  The 
physician also noted the veteran's complaints had their 
inception several months after returning from the Persian 
Gulf War, they had a progressive course and, from a medical 
viewpoint, it was urgently indicated to either rule out or to 
confirm the relationship between the war (with possible 
chemical exposure) and the progressive signs of the illnesses 
shown above.

The fee-basis examiner noted that ergometry and sonography of 
the upper abdominal organs revealed no abnormalities.  The 
examiner noted that the thorough examinations were 
essentially normal in range, with only a few uncharacteristic 
deviations from the normal values.  Blood work indicated a 
leucocytosis, against which the inflammatory protein C-
reactive protein was not elevated, and the clinical 
examination disclosed no cause for the deviation.  The 
examiner noted that possibly there was a connection between 
the deviation and the veteran's cigarette smoking.  Low blood 
sugar and elevated serum potassium was possibly due to the 
long period the sample awaited laboratory analysis.  The 
veteran's weight gain was due to his eating habits.

In sum, the examiner noted, the examination results neither 
supported nor disproved a fatigue syndrome, but a sleep apnea 
syndrome could also cause similar complaints and should be 
ruled out by an appropriate sleep study.  The examiner noted 
he was unable to verify an apparent illness in the area of 
internal medicine that could suitably explain the veteran's 
symptoms.

In light of the examiner's opinion that a sleep study is 
needed to definitively determine whether the veteran's 
claimed symptoms are due to an undiagnosed illness, further 
development for that purpose is in order.  38 C.F.R. 
§ 3.304(c).  Since the Board has determined that a medical 
examination is necessary in the instant case, the veteran is 
hereby informed that 38 C.F.R. § 3.326(a) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without 'good cause,' fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.

2.  After the above is complete, the AMC 
must ensure that arrangements are made for 
the veteran to be evaluated via a sleep 
study by an appropriate examiner(s).  If 
obstructive sleep apnea, or another 
disorder, is in fact diagnosed, request 
the examiner(s) to render an opinion as to 
whether it is at least as likely as not 
(probability of at least 50 percent) that 
the veteran's claimed symptoms of fatigue, 
etc., are causally related to the 
diagnosed obstructive sleep apnea, or some 
other disorder; and, is it at least as 
likely as not that obstructive sleep 
apnea, or other, disorder is causally 
related to the veteran's active service or 
to some other event.  Any opinion should 
be fully explained and the rationale 
provided.

The claims file and a copy of this remand 
must be provided to the examiner(s) for 
review as part of the examination.

3.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.
The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


